     Case 20-01018-M Document 5 Filed in USBC ND/OK on 05/12/20 Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA


In re:                                                 Case No. 18-11123-M

NICHOLS BROTHERS, INC., et al.,1                       Chapter 7

         Debtor.                                       (Jointly Administered)


(1) RANDY D. KRETCHMAR and JOAN
M. KRETCHMAR, TRUSTEES OF THE
KRETCHMAR LIVING TRUST DATED
DECEMBER 5, 2006; and
(2) TYLER E. KRETCHMAR, TRUSTEE
OF THE TYLER E. KRETCHMAR
LIVING TRUST DATED MAY 24, 2012

         Plaintiffs,

v.

(1) MIDCON SUPPLY, INC.;                               Adversary Proceeding No. 20-01018-M
(2) REMOTE SUPPLY COMPANY, LLC;
(3) SALLE HULSE, OSAGE COUNTY
TREASURER;
(4) OSAGE COUNTY BOARD OF
COUNTY COMMISSIONERS; and
(5) PATRICK J. MALLOY, III, CHAPTER
7 TRUSTEE,

         Defendants.


                MOTION TO CONSOLIDATE ADVERSARY PROCEEDINGS

         Pursuant to FED. R. BANKR. P. 7042, Patrick J. Malloy, III, in his capacity as bankruptcy

trustee of Nichols Brothers, Inc., NBI Properties, Inc., and NBI Services, Inc. (the “Trustee”),

asks the Court to consolidate Adversary Proceeding Nos. 20-01012-M & 20-01018-M. In

support of his motion, the Trustee states and alleges as follows:




1
 The debtors are Nichols Brothers, Inc., Case No. 18-11123-M, NBI Properties, Inc., Case No. 18-11124-M, NBI
Services, Inc., Case No. 18-11125-M.
   Case 20-01018-M Document 5 Filed in USBC ND/OK on 05/12/20 Page 2 of 5




                          FACTUAL AND PROCEDURAL HISTORY

       1.        On March 24, 2020, the Trustee filed Adversary Proceeding No. 20-01012-M (the

“First AP Case”). He named as defendants MidCon Supply, Inc. (“MidCon”); Randy D.

Kretchmar and Joan M. Kretchmar, Trustees of the Kretchmar Living Trust Dated December 5,

2006; and Tyler E. Kretchmar, Trustee of the Tyler E. Kretchmar Living Trust Dated May 24,

2012 (collectively, the “Trusts”).

       2.        The First AP Case seeks to avoid a transfer of real property pursuant to 11 U.S.C.

§ 548. The real property is located in Osage County, Oklahoma, and described more particularly

in Exhibit A to the Complaint [Doc. 1-1] (the “Subject Real Property”).

       3.        The First AP Case alleges that NBI Services, Inc., debtor in Case No. 18-11123-

M, fraudulently transferred the Subject Real Property to MidCon, who then executed a mortgage

with respect to the Subject Real Property in favor of the Trusts.

       4.        On April 3, 2020, and therefore subsequent to the First AP Case, the Trusts filed

an action in the District Court of Osage County, Oklahoma, CJ-2020-0059 (the “State Court

Case”). They named as defendants, among others, MidCon and the Trustee in his official

capacity. The State Court Case seeks to collect on a promissory note and foreclose on the Subject

Real Property.

       5.        On May 4, 2020, the Trustee removed the State Court Action to this Court, now

styled as Adversary Proceeding No. 20-01018-M (the “Second AP Case”).

                               ARGUMENT AND AUTHORITIES

       FED. R. BANKR. P. 7042 provides that FED. R. CIV. P. 42 applies in adversary

proceedings. FED. R. CIV. P. 42(a) provides that a court may consolidate two actions before it if

such actions “involve a common question of law or fact.” The “purpose of Rule 42 is to give the



                                                 2
   Case 20-01018-M Document 5 Filed in USBC ND/OK on 05/12/20 Page 3 of 5




court a broad discretion to decide how cases on its docket are to be tried so that the business of

the court may be dispatched with expedition and economy while providing justice to the parties.”

Cooper Clark Found. v. Oxy USA Inc., 785 F. App'x 579, 583 (10th Cir. 2019)(citing Wright &

Miller, History and Purpose of Rule, 9A FED. PRAC. & PROC. CIV. § 2381 (3d ed.)).

       The First AP Case and the Second AP Case involve common questions of law and fact.

Most significantly, both cases involve the same tract of real property. The Court’s resolution of

the seminal issue in the First AP Case ‒ whether the Trustee can avoid the transfer of the Subject

Real Property ‒ will necessarily impact resolution of the seminal issue in the Second AP Case ‒

whether the Trusts can foreclose on the Subject Real Property. The Trustee alleged in the First

AP Case that the Trusts were the “immediate transferees” of MidCon pursuant to 11 U.S.C. §

550. If correct in the allegation, and if successful in his avoidance action, the Trustee may

recover the property transferred to the Trusts. See 11 U.S.C. § 550(a)(2). Such a recovery will

dramatically alter the outcome of the Second AP Case, where the Trusts are attempting to assert

property rights in the Subject Real Property.

       Accordingly, it would not be particularly prudent for the two cases to proceed separately.

Consolidating the cases would allow for an efficient administration of the Court’s docket and

save the resources of all parties. Common factual and legal issues involving the Subject Real

Property can be resolved in one proceeding, which will reduce the overall burden on the Court,

the parties, and potential witnesses. See In re Mona Lisa at Celebration, LLC, 410 B.R. 710, 716

(Bankr. M.D. Fla. 2009)(ordering consolidation because of “similarity of issues raised in these

adversary proceedings.”); In re Delco, 2007 WL 7141223, at *1 (Bankr. N.D. Ga. Feb. 20,

2007)(ordering consolidation because facts of one adversary proceeding “inextricably

intertwined with those that support the fraudulent transfer and preference claims.”); In re Bridge



                                                3
   Case 20-01018-M Document 5 Filed in USBC ND/OK on 05/12/20 Page 4 of 5




Info. Sys., Inc., 288 B.R. 548, 553 (Bankr. E.D. Mo. 2001)(ordering consolidation because of “a

common question of fact with respect to some of the individual parcels of real estate in

question.”).

                                       CONCLUSION

       For the foregoing reasons, the Trustee asks the Court to consolidate Adversary

Proceeding Nos. 20-01012-M & 20-01018-M.

                                              Respectfully submitted,

                                             /s Alexander Sokolosky
                                              Mark A. Craige, OBA #1992
                                              Alexander Sokolosky, OBA #33614
                                              CROWE & DUNLEVY
                                              A Professional Corporation
                                              500 Kennedy Building
                                              321 South Boston Avenue
                                              Tulsa, OK 74103-3313
                                              (918) 592-9800
                                              (918) 592-9801 (Facsimile)
                                              Mark.craige@crowedunlevy.com
                                              alex.sokolosky@crowedunlevy.com

                                              Special Counsel for Patrick J. Malloy, III,
                                              Chapter 7 Trustee

                                              and

                                              Patrick J. Malloy, OBA # 5647
                                              MALLOY LAW FIRM
                                              401 South Boston Avenue, Suite 500
                                              Tulsa, OK 74103-3313
                                              (918) 855-5471
                                              pjmiiim@sbcglobal.net

                                              Attorney for Patrick J. Malloy, III, Chapter 7
                                              Trustee




                                              4
   Case 20-01018-M Document 5 Filed in USBC ND/OK on 05/12/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I certify that on May 12, 2020, a true and correct copy of the foregoing was served by
mailing, postage prepaid, to the following (parties in Adversary Proceeding No. 20-01018-M):

Vance T. Nye                                     MidCon Supply, Inc.
Gungoll, Jackson, Box & Devell, P.C.             c/o Richard Nichols, Registered Service Agent
101 Park Avenue, Suite 1400                      823 S. Detroit Avenue
Oklahoma City, Oklahoma 73102                    Tulsa, OK 74120

Remote Supply Company, LLC                       Remote Supply Company, LLC
c/o Dalen McVay, Registered Service Agent        c/o Dalen McVay, Registered Service Agent
211 N. Washington                                215 W. Owen K. Garriott 2A
Enid, OK 73701                                   Enid, OK 73701

Sally Hulse, Osage County Treasurer              Board of County Commissioners, Osage
Osage County Courthouse                          County Oklahoma
611 Grandview Ave.                               Sheila Bellamy, County Clerk
Pawhuska, OK 74056                               Osage County Courthouse
                                                 600 Grandview Ave., Room 204
                                                 Pawhuska, OK 74056

       I certify that on May 12, 2020, a true and correct copy of the foregoing was served by
mailing, postage prepaid, to the following (parties in Adversary Proceeding No. 20-01012-M):

Vance T. Nye                                     Alexander F. King
Gungoll, Jackson, Box & Devell, P.C.             King Woods, PLLC
101 Park Avenue, Suite 1400                      20 East 5th Street, Ste. 750
Oklahoma City, Oklahoma 73102                    Tulsa, Oklahoma 74103

Thomas Ryan Showman                              Christopher B. Woods
Gungoll, Jackson, Box & Devell, P.C.             King Woods, PLLC
101 Park Avenue, Suite 1400                      20 East 5th Street, Ste. 750
Oklahoma City, Oklahoma 73102                    Tulsa, Oklahoma 74103




                                                 s/ Alexander Sokolosky
                                                 Alexander Sokolosky




                                             5
